UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7044


RAMONE STEPHON JONES,

                Petitioner - Appellant,

          v.

STATE OF MARYLAND,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-01107-AW)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ramone Stephon Jones, Appellant Pro Se.     Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Ramone   Stephon   Jones       seeks   to   appeal   the   district

court’s order dismissing Jones’ 28 U.S.C. § 2254 (2006) petition

for lack of jurisdiction.              We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

                Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

                The district court’s order was entered on the docket

on July 1, 2011.          The notice of appeal was filed on August 4,

2011. *    Because Jones failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

facts     and    legal   contentions    are      adequately    presented    in   the




      *
      Jones did not date his notice of appeal. For the purpose
of this appeal, we assume that the date appearing on the
envelope containing the notice of appeal is the earliest date it
could have been properly delivered to prison officials for
mailing to the court.   Fed. R. App. P. 4(c); Houston v. Lack,
487 U.S. 266 (1988).



                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3